Case: 20-40359         Document: 00516076893              Page: 1      Date Filed: 11/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                                         United States Court of Appeals
                                                                                          Fifth Circuit

                                                                                          FILED
                                                                                 November 1, 2021
                                         No. 20-40359                              Lyle W. Cayce
                                                                                        Clerk

   Priscilla Villarreal,

                                                                     Plaintiff—Appellant,

                                             versus

   The City of Laredo, Texas; Webb County, Texas; Isidro
   R. Alaniz; Marisela Jacaman; Claudio Trevino, Jr.; Juan
   L. Ruiz; Deyanria Villarreal; Enedina Martinez;
   Alfredo Guerrero; Laura Montemayor; Does 1-2,

                                                                   Defendants—Appellees.


                      Appeal from the United States District Court
                          for the Southern District of Texas
                                USDC No. 5:19-CV-48


   Before Owen, Chief Judge, and Graves and Ho, Circuit Judges.*
   James C. Ho, Circuit Judge:
          If the First Amendment means anything, it surely means that a citizen
   journalist has the right to ask a public official a question, without fear of being




          *
              Chief Judge Owen dissents and will file a forthcoming dissenting opinion.
Case: 20-40359        Document: 00516076893          Page: 2   Date Filed: 11/01/2021




                                      No. 20-40359


   imprisoned. Yet that is exactly what happened here: Priscilla Villarreal was
   put in jail for asking a police officer a question.
          If that is not an obvious violation of the Constitution, it’s hard to
   imagine what would be. And as the Supreme Court has repeatedly held,
   public officials are not entitled to qualified immunity for obvious violations
   of the Constitution.
          The district court accordingly erred in dismissing Villarreal’s First
   and Fourth Amendment claims on qualified immunity grounds. The district
   court also erred in dismissing her Fourteenth Amendment claim for failure
   to state a claim. We reverse in part and affirm in part and remand for further
   proceedings.
                                           I.
          For purposes of this appeal, we accept the factual allegations stated in
   Villarreal’s complaint as true. See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 678
   (2009).
                                           A.
          Priscilla Villarreal is a journalist in Laredo, Texas. She regularly
   reports on local crime, missing persons, community events, traffic, and local
   government.     But Villarreal is not a traditional journalist.     Instead of
   publishing her stories in the newspaper, she posts them on her Facebook
   page. Instead of using a tape recorder to conduct interviews, she uses her cell
   phone to live-stream video footage of crime scenes and traffic accidents. Her
   reporting frequently includes colorful—and often unfiltered—commentary.
   Perhaps because of this, she is one of Laredo’s most popular news sources,
   with more than 120,000 Facebook followers. See, e.g., Simon Romero, La
   Gordiloca: The Swearing Muckraker Upending Border Journalism, N.Y.
   Times      (Mar.    10,   2019),    https://www.nytimes.com/2019/03/10/us




                                            2
Case: 20-40359      Document: 00516076893            Page: 3   Date Filed: 11/01/2021




                                      No. 20-40359


   /gordiloca-laredo-priscilla-villarreal.html (“[Villarreal] is arguably the most
   influential journalist in Laredo, a border city of 260,000.”).
          Villarreal is not shy about criticizing law enforcement. For example,
   in 2015, law enforcement uncovered evidence of animal abuse on the
   property of a relative of Marisela Jacaman, Webb County’s Chief Assistant
   District Attorney.       Villarreal vocally denounced the district attorney’s
   decision to recall the arrest warrant for Jacaman’s relative on animal cruelty
   charges and instead pursue a civil settlement. On another occasion, Villarreal
   live-streamed Laredo Police Department (LPD) officers choking an arrestee
   during a traffic stop.
          Not surprisingly, local law enforcement officials were less than
   enthused with Villarreal’s reporting. During a meeting with Villarreal, Webb
   County District Attorney Isidro Alaniz told her that he did not appreciate her
   criticism of the decision to withdraw the arrest warrant for Chief Assistant
   District Attorney Jacaman’s relative.       On another occasion, an officer
   threatened to take Villarreal’s cell phone when she was recording a crime
   scene from behind a barricade—while saying nothing to the other members
   of the media standing next to her.
                                          B.
          In April 2017, Villarreal published a story about a man who committed
   suicide. The story identified the man by name and revealed that he was an
   agent with the U.S. Border Patrol. Villarreal first uncovered this information
   from talking to a janitor who worked near the scene of the suicide. She then
   contacted LPD Officer Barbara Goodman, who confirmed the man’s
   identity.
          The following month, Villarreal published the last name of a family
   involved in a fatal car accident in Laredo. She first learned the family’s
   identity from a relative of the family who saw a video that Villarreal had




                                           3
Case: 20-40359      Document: 00516076893          Page: 4    Date Filed: 11/01/2021




                                    No. 20-40359


   posted. Again, Villarreal contacted Officer Goodman, and again, the officer
   verified this information.
          Six months later, two arrest warrants were issued for Villarreal for
   violating Texas Penal Code § 39.06(c). According to Villarreal, local officials
   have never brought a prosecution under § 39.06(c) in the 27-year history of
   that provision—and Defendants do not contend otherwise.
          Section 39.06(c) states that “[a] person commits an offense if, with
   intent to obtain a benefit . . . , he solicits or receives from a public servant
   information that: (1) the public servant has access to by means of his office or
   employment; and (2) has not been made public.” Tex. Penal Code
   § 39.06(c). According to the affidavit in support of the arrest warrants,
   Villarreal solicited or received the names of the suicide victim and the traffic
   accident victims (which, according to the affidavit, was “nonpublic”
   information). The affidavit further alleged that Villarreal benefitted from
   publishing this information before other news outlets, by gaining additional
   followers on her Facebook page. Chief Assistant District Attorney Jacaman
   approved the arrest warrant application.
          After learning about the warrant, Villarreal turned herself in. During
   the booking process, Villarreal saw LPD officers taking pictures of her in
   handcuffs with their cell phones. The officers mocked and laughed at her.
   Villarreal was then detained at the Webb County Jail.
          Villarreal filed a petition for a writ of habeas corpus in the Webb
   County district court. In March 2018, a judge granted her petition and held
   that § 39.06(c) was unconstitutionally vague. The government did not
   appeal.
          She subsequently brought suit under 42 U.S.C. § 1983 against various
   LPD officers, Webb County prosecutors, Webb County, and the City of
   Laredo. The suit alleged a pattern of harassment and retaliation by various




                                          4
Case: 20-40359        Document: 00516076893         Page: 5     Date Filed: 11/01/2021




                                     No. 20-40359


   local officials, culminating in her arrest, in violation of her First, Fourth, and
   Fourteenth Amendment rights. She sought damages as well as injunctive and
   declaratory relief.
          Defendants moved to dismiss all of her claims under Federal Rule of
   Civil Procedure 12(b)(6). The officials sought dismissal on grounds of
   qualified immunity and failure to state a claim, and the county and city sought
   dismissal under Monell. The district court granted the motion and dismissed
   all claims accordingly.
          Villarreal appeals the dismissal of her claims against the officials under
   the First, Fourth, and Fourteenth Amendments. She also appeals the
   dismissal of her municipal liability claims against the City of Laredo, but not
   her claims against Webb County.
          We review de novo a district court’s dismissal under Federal Rule of
   Civil Procedure 12(b)(6). Sw. Bell Tel., LP v. City of Houston, 529 F.3d 257,
   260 (5th Cir. 2008). To survive a Rule 12(b)(6) motion to dismiss, Villarreal
   must plead “enough facts to state a claim to relief that is plausible on its
   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). With respect to
   the defense of qualified immunity, Villarreal must plead specific facts that
   defeat that defense with equal specificity. Backe v. LeBlanc, 691 F.3d 645, 648
   (5th Cir. 2012).
                                          II.
          Villarreal alleges that Defendants violated her First Amendment
   rights in two ways—first, by infringing on her constitutional right to ask
   questions of public officials, and second, by arresting her in retaliation for her
   exercise of First Amendment rights. We address each in turn.




                                           5
Case: 20-40359      Document: 00516076893          Page: 6    Date Filed: 11/01/2021




                                    No. 20-40359


                                         A.
          The district court dismissed her First Amendment infringement claim
   against various officials on qualified immunity grounds, finding that any
   violation was not clearly established at the time. We disagree.
          To defeat qualified immunity at the motion to dismiss stage, Villarreal
   must allege, first, that the officials violated her First Amendment rights, and
   second, that their actions were objectively unreasonable in light of clearly
   established law. See, e.g., Powers v. Northside Indep. Sch. Dist., 951 F.3d 298,
   305–06 (5th Cir. 2020). The crucial question in this inquiry is whether “a
   reasonable official would understand that what he is doing violates [a
   constitutional] right.” Anderson v. Creighton, 483 U.S. 635, 640 (1987).
   “The central concept is that of ‘fair warning.’” Kinney v. Weaver, 367 F.3d
   337, 350 (5th Cir. 2004) (en banc) (quoting Hope v. Pelzer, 536 U.S. 730, 740
   (2002)).
          Ordinarily, a plaintiff defeats qualified immunity by citing governing
   case law finding a violation under factually similar circumstances. But that is
   not the only way to defeat qualified immunity. “Although earlier cases
   involving ‘fundamentally similar’ facts can provide especially strong support
   for a conclusion that the law is clearly established, they are not necessary to
   such a finding.” Hope, 536 U.S. at 741.
          “[O]fficials can still be on notice that their conduct violates
   established law even in novel factual circumstances.” Id. “‘[A] general
   constitutional rule already identified in the decisional law may apply with
   obvious clarity to the specific conduct in question, even though the very
   action in question has [not] previously been held unlawful.’” Id. (second
   alteration in original) (quoting Anderson, 483 U.S. at 640).
          In Hope, prison guards handcuffed a prisoner to a hitching post for
   seven hours in the sun with little water. Id. at 734–35. They taunted him




                                          6
Case: 20-40359      Document: 00516076893           Page: 7       Date Filed: 11/01/2021




                                    No. 20-40359


   about his thirst, giving water to some dogs, before bringing the water cooler
   closer to the prisoner and kicking the cooler over, spilling the water onto the
   ground. Id. at 735. The guards also refused to allow him to use a restroom.
   Id.
          The Court acknowledged that there was no “materially similar” case
   finding   an   Eighth    Amendment         violation   under    those   particular
   circumstances. Id. at 739–41. But the Court denied qualified immunity
   anyway, based on “[t]he obvious cruelty inherent” in the guards’ conduct.
   Id. at 745.
          Similarly, in Taylor v. Riojas, 141 S. Ct. 52 (2020) (per curiam), two
   prison cells contained massive amounts of feces over a period of six days. Id.
   at 53. Again, there was no binding case on point involving those particular
   factual circumstances.     But the Court nevertheless denied qualified
   immunity, reasoning that “no reasonable correctional officer could have
   concluded that, under the extreme circumstances of this case, it was
   constitutionally permissible to house Taylor in such deplorably unsanitary
   conditions for such an extended period of time.” Id.
          Perhaps the decision most analogous to this appeal is Sause v. Bauer,
   138 S. Ct. 2561 (2018) (per curiam). There, police officers entered a
   woman’s living room in response to a noise complaint. When she knelt down
   to pray, they ordered her to stop, despite the lack of any apparent law
   enforcement need. Id. at 2562. She brought suit against the officers alleging,
   inter alia, a violation of the Free Exercise Clause. Id. The Tenth Circuit
   granted qualified immunity, reasoning that any violation was not clearly
   established because “Sause d[id]n’t identify a single case in which this court,
   or any other court for that matter, has found a First Amendment violation
   based on a factual scenario even remotely resembling the one we encounter
   here.” Sause v. Bauer, 859 F.3d 1270, 1275 (10th Cir. 2017).




                                          7
Case: 20-40359      Document: 00516076893          Page: 8    Date Filed: 11/01/2021




                                    No. 20-40359


           The Court reversed the Tenth Circuit’s grant of qualified immunity
   and remanded for further proceedings, holding that “[t]here can be no doubt
   that the First Amendment protects the right to pray,” and that “[p]rayer
   unquestionably constitutes the ‘exercise’ of religion.” Sause, 138 S. Ct. at
   2562.
           The point is this: The doctrine of qualified immunity does not always
   require the plaintiff to cite binding case law involving identical facts. An
   official who commits a patently “obvious” violation of the Constitution is
   not entitled to qualified immunity. Hope, 536 U.S. at 745.
           That principle should have precluded dismissal of the various
   constitutional claims presented here. Just as it is obvious that Mary Anne
   Sause has a constitutional right to pray, it is likewise obvious that Priscilla
   Villarreal has a constitutional right to ask questions of public officials. Yet
   according to her complaint, Defendants arrested and sought to prosecute
   Villarreal for doing precisely that—asking questions of public officials.
           This is not just an obvious constitutional infringement—it’s hard to
   imagine a more textbook violation of the First Amendment.
           If the freedom of speech secured by the First Amendment includes
   the right to curse at a public official, then it surely includes the right to
   politely ask that official a few questions as well. See, e.g., Chaplinsky v. New
   Hampshire, 315 U.S. 568, 569 (1942) (“‘You are a God damned racketeer’
   and ‘a damned Fascist’”); Sandul v. Larion, 119 F.3d 1250, 1255 (6th Cir.
   1997) (“In 1990 when [the defendant] was arrested for his use of the ‘f-
   word,’ it was clearly established that speech is entitled to First Amendment
   protection.”); Buffkins v. City of Omaha, 922 F.2d 465, 467 (8th Cir. 1990)
   (“I will have a nice day, asshole.”).
           If freedom of the press guarantees the right to publish information
   from the government, then it surely guarantees the right to ask the




                                           8
Case: 20-40359      Document: 00516076893           Page: 9    Date Filed: 11/01/2021




                                     No. 20-40359


   government for that information in the first place. See, e.g., In re Express-News
   Corp., 695 F.2d 807, 808 (5th Cir. 1982) (“news-gathering is entitled to
   [F]irst [A]mendment protection, for ‘without some protection for seeking
   out the news, freedom of the press could be eviscerated’”) (quoting
   Branzburg v. Hayes, 408 U.S. 665, 681 (1972)); The Florida Star v. B.J.F., 491
   U.S. 524, 538 (1989) (“That appellant gained access to the information in
   question through a government news release makes it especially likely that, if
   liability were to be imposed, self-censorship would result.”).
          Put simply: If the government cannot punish someone for publishing
   the Pentagon Papers, how can it punish someone for simply asking for them?
   See New York Times Co. v. United States, 403 U.S. 713 (1971) (per curiam).
          Finally, if the First Amendment safeguards the right to petition the
   government for a redress of grievances, then it surely safeguards the right to
   petition the government for information. As one of our colleagues once
   noted, “[t]he original design of the First Amendment petition clause . . .
   included a governmental duty to consider petitioners’ grievances”—not the
   right to detain the petitioner. Stephen A. Higginson, Note, A Short History
   of the Right to Petition Government for the Redress of Grievances, 96 Yale L.J.
   142, 142–43 (1986).
          So it should be patently obvious to any reasonable police officer that
   the conduct alleged in the complaint constitutes a blatant violation of
   Villarreal’s constitutional rights. And that should be enough to defeat
   qualified immunity. The Institute for Justice, a respected national public
   interest law firm, puts the point well in its amicus brief: There is a big
   difference between “split-second decisions” by police officers and
   “premeditated plans to arrest a person for her journalism, especially by local
   officials who have a history of targeting her because of her journalism.” We
   agree that the facts alleged here present an especially weak basis for invoking




                                          9
Case: 20-40359     Document: 00516076893             Page: 10   Date Filed: 11/01/2021




                                      No. 20-40359


   qualified immunity. For “[w]hen it comes to the First Amendment, . . . we
   are concerned about government chilling the citizen—not the other way
   around.” Horvath v. City of Leander, 946 F.3d 787, 802 (5th Cir. 2020) (Ho,
   J., concurring in the judgment in part and dissenting in part). Cf. Hoggard v.
   Rhodes, 141 S. Ct. 2421, 2422 (2021) (Thomas, J., respecting denial of cert.)
   (“But why should university officers, who have time to make calculated
   choices about enacting or enforcing unconstitutional policies, receive the
   same protection as a police officer who makes a split-second decision to use
   force in a dangerous setting?”).
          Defendants respond that the officials were simply enforcing a statute.
   But “some statutes are so obviously unconstitutional that we will require
   officials to second-guess the legislature and refuse to enforce an
   unconstitutional statute—or face a suit for damages if they don’t.” Lawrence
   v. Reed, 406 F.3d 1224, 1233 (10th Cir. 2005). We agree with Judge
   McConnell and our other sister circuits that police officers can invoke
   qualified immunity by “rely[ing] on statutes that authorize their conduct—
   but not if the statute is obviously unconstitutional.” Id. at 1232. We do not
   grant qualified immunity where the official attempts to hide behind a statute
   that is “‘so grossly and flagrantly unconstitutional that any person of
   reasonable prudence would be bound to see its flaws.’” Carey v. Nevada
   Gaming Control Bd., 279 F.3d 873, 881 (9th Cir. 2002) (quoting Michigan v.
   DeFillippo, 443 U.S. 31, 38 (1979)). See also, e.g., Guillemard-Ginorio v.
   Contreras-Gómez, 490 F.3d 31, 40–41 (1st Cir. 2007) (denying qualified
   immunity where statute allowed officials to suspend a professional license
   without a hearing in violation of the Due Process Clause); Leonard v.
   Robinson, 477 F.3d 347, 359, 361 (6th Cir. 2007) (denying qualified immunity
   where statute criminalized cursing by the name of God and indecent language
   in front of women or children); Lawrence, 406 F.3d at 1233 (denying qualified
   immunity where derelict vehicle ordinance provided “no hearing




                                          10
Case: 20-40359      Document: 00516076893            Page: 11   Date Filed: 11/01/2021




                                      No. 20-40359


   whatsoever” because that was a “sufficiently obvious” violation of due
   process); Vives v. City of New York, 405 F.3d 115, 118 (2nd Cir. 2005) (no
   qualified immunity where official relies on a law “so grossly and flagrantly
   unconstitutional that any person of reasonable prudence would be bound to
   see its flaws”) (quoting Connecticut ex rel. Blumenthal v. Crotty, 346 F.3d 84,
   103 (2nd Cir. 2003)); Lederman v. United States, 291 F.3d 36, 47 (D.C. Cir.
   2002) (similar); Aubin v. Columbia Cas. Co., 272 F. Supp. 3d 828, 839 (M.D.
   La. 2017) (“[N]o reasonable officer could rely on Louisiana’s public
   intimidation statute to arrest a person who threatens to have them fired.”).
          Texas Penal Code § 39.06(c) is one of those statutes. Accordingly, we
   join our sister circuits in holding that the doctrine of qualified immunity does
   not permit government officials to invoke patently unconstitutional statutes
   like § 39.06(c) to avoid liability for their actions.
                                          ***
          It should be obvious to any reasonable police officer that locking up a
   journalist for asking a question violates the First Amendment. Indeed, even
   Captain Lorenzo, the stubborn police chief in Die Hard 2, acknowledged:
   “Now personally, I’d like to lock every [expletive] reporter out of the airport.
   But then they’d just pull that ‘freedom of speech’ [expletive] on us and the
   ACLU would be all over us.” Die Hard 2 (1990).
          Captain Lorenzo understood this. The officers in Laredo should have,
   too. Cf. Dickerson v. United States, 530 U.S. 428, 443 (2000) (“Miranda has
   become embedded in routine police practice to the point where the warnings
   have become part of our national culture.”). The complaint here alleges an
   obvious violation of the First Amendment. The district court erred in
   holding otherwise.




                                            11
Case: 20-40359     Document: 00516076893           Page: 12    Date Filed: 11/01/2021




                                    No. 20-40359


                                         B.
          Turning to Villarreal’s First Amendment retaliation theory: To
   establish such a claim, she “must show that (1) [she] w[as] engaged in
   constitutionally protected activity, (2) the defendants’ actions caused [her]
   to suffer an injury that would chill a person of ordinary firmness from
   continuing to engage in that activity, and (3) the defendants’ adverse actions
   were substantially motivated against [her] exercise of constitutionally
   protected conduct.” Keenan v. Tejeda, 290 F.3d 252, 258 (5th Cir. 2002)
   (citations omitted).
          Notwithstanding that the second element turns on “a person of
   ordinary firmness,” this court has held that “a retaliation claim requires
   some showing that the plaintiffs’ exercise of free speech has been curtailed.”
   Id. at 259 (emphasis added) (citing cases). The court found that the plaintiffs
   there demonstrated curtailment when they asserted that they “backed off
   from direct involvement in helping expose unlawful practices in the
   constable’s office.” Id. at 260. See also McLin v. Ard, 866 F.3d 682, 697 (5th
   Cir. 2017) (holding that plaintiff’s “allegation of ‘great personal damage[]’
   . . . d[id] not demonstrate that he reduced or changed his exercise of free
   speech in any way.”).
          Villarreal fails to allege that her own “exercise of free speech has been
   curtailed.” Keenan, 290 F.3d at 259. She alleges that she lost sleep, suffered
   reputational damage, became physically ill, was detained, and feared future
   interference from officials. But these allegations do not show that Villarreal
   curtailed her speech. To the contrary, as Defendants point out, Villarreal has
   continued reporting since her arrest—consistent with the highest traditions
   of fearless journalism.
          In response, Villarreal contends that “a chilling injury does not
   require the injured party to stop exercising her First Amendment rights.”




                                         12
Case: 20-40359         Document: 00516076893                Page: 13       Date Filed: 11/01/2021




                                            No. 20-40359


   That is the law in other circuits—and perhaps for good reason—but it is not
   the law of this circuit. Compare Keenan, 290 F.3d at 259 (“[A] retaliation
   claim requires some showing that the plaintiffs’ exercise of free speech has
   been curtailed.”), with Smith v. Plati, 258 F.3d 1167, 1177 (10th Cir. 2001)
   (“The focus . . . is upon whether a person of ordinary firmness would be chilled,
   rather than whether the particular plaintiff is chilled.”), and Mendocino Env’t
   Ctr. v. Mendocino Cnty., 192 F.3d 1283, 1300 (9th Cir. 1999) (“[I]t would be
   unjust to allow a defendant to escape liability for a First Amendment violation
   merely because an unusually determined plaintiff persists in his protected
   activity.”).
            We are duty-bound to follow our circuit precedent. Accordingly, we
   must hold that Villarreal has failed to sufficiently plead a First Amendment
   retaliation claim. 1
                                                ***
            Although Villarreal has not pleaded an actionable First Amendment
   retaliation claim under the standards set forth in our circuit precedent, she
   has articulated a viable First Amendment theory based on the officers’
   infringement of her constitutional right to ask questions of public officials.
   The district court accordingly erred in dismissing her First Amendment
   claim.
            Villarreal seeks not only damages but also injunctive and declaratory
   relief for her First Amendment claim. We agree with the district court that
   she fails to allege a risk of future injury as required to establish standing for


            1
               Villarreal also brings a retaliatory investigation claim. But this circuit does not
   recognize such a claim. See Colson v. Grohman, 174 F.3d 498, 512 (5th Cir. 1999) (“[The
   plaintiff] has alleged only that she was the victim of criticism, an investigation (or an attempt
   to start one), and false accusations: all harms that, while they may chill speech, are not
   actionable under our First Amendment retaliation jurisprudence.”) (emphasis added).




                                                  13
Case: 20-40359     Document: 00516076893           Page: 14    Date Filed: 11/01/2021




                                    No. 20-40359


   injunctive and declaratory relief. To the contrary, Defendants have not
   appealed the grant of Villarreal’s petition for a writ of habeas corpus by the
   Webb County district court. Nor have they sought to arrest or investigate
   her in the two years since that ruling.
                                         III.
          We turn to Villarreal’s Fourth Amendment wrongful arrest claim. To
   prevail on this claim, Villarreal must show that she was seized and that the
   seizure was unreasonable because it lacked probable cause. See, e.g., Brown
   v. Lyford, 243 F.3d 185, 189 (5th Cir. 2001) (“The ‘constitutional tort[ ]’ of
   false arrest . . . require[s] a showing of no probable cause.”). Defendants do
   not dispute that Villarreal’s surrender in response to the arrest warrants was
   a seizure. See McLin, 866 F.3d at 694 (“McLin’s seizure occurred when he
   surrendered to the arrest warrants and [the sheriff’s office] exercised
   authority consistent with the warrants.”).
          “Probable cause exists when all of the facts known by a police officer
   ‘are sufficient for a reasonable person to conclude that the suspect had
   committed, or was in the process of committing, an offense.’” Texas v.
   Kleinert, 855 F.3d 305, 316 (5th Cir. 2017) (quoting United States v. Castro,
   166 F.3d 728, 733 (5th Cir. 1999) (en banc)). Defendants argue they are
   entitled to qualified immunity because their arrest warrant sufficiently alleges
   a violation of § 39.06(c), which they obtained from a magistrate judge.
          But “the fact that a neutral magistrate has issued a warrant
   authorizing the allegedly unconstitutional search or seizure does not end the
   inquiry into objective reasonableness.” Messerschmidt v. Millender, 565 U.S.
   535, 547 (2012).    Even when officers obtain an arrest warrant from a
   magistrate, we ask “whether a reasonably well-trained officer in [the
   defendants’] position would have known that his affidavit failed to establish
   probable cause and that he should not have applied for a warrant.” Jennings




                                             14
Case: 20-40359     Document: 00516076893           Page: 15    Date Filed: 11/01/2021




                                    No. 20-40359


   v. Joshua Indep. Sch. Dist., 877 F.2d 313, 317 (5th Cir. 1989) (quoting Malley
   v. Briggs, 475 U.S. 335, 345 (1986)). “Defendants will not be immune if, on
   an objective basis, it is obvious that no reasonably competent officer would
   have concluded that a warrant should issue.” Malley, 475 U.S. at 341.
          As explained above, a reasonably well-trained officer would have
   understood that arresting a journalist for merely asking a question clearly
   violates the First Amendment. “A government official may not base her
   probable cause determination on an ‘unjustifiable standard,’ such as speech
   protected by the First Amendment.” Mink v. Knox, 613 F.3d 995, 1003–04
   (10th Cir. 2010) (quoting Wayte v. United States, 470 U.S. 598, 608 (1985)).
   See also Swiecicki v. Delgado, 463 F.3d 489, 498 (6th Cir. 2006) (“[A]n officer
   may not base his probable-cause determination on speech protected by the
   First Amendment.”).
          Just as the First Amendment violation alleged in the complaint was
   obvious for purposes of qualified immunity, so too the Fourth Amendment
   violation alleged here. The district court therefore erred in dismissing
   Villarreal’s Fourth Amendment claim.
                                         IV.
          Next, we address Villarreal’s selective enforcement claim under the
   Equal Protection Clause of the Fourteenth Amendment. “[T]o successfully
   bring a selective . . . enforcement claim, a plaintiff must prove that the
   government official’s acts were motivated by improper considerations, such
   as race, religion, or the desire to prevent the exercise of a constitutional
   right.”   Bryan v. City of Madison, 213 F.3d 267, 277 (5th Cir. 2000).
   “[R]etaliation for an attempt to exercise one’s religion or right to free speech
   would be expected to qualify.” Id. at 277 n.5.
          “As a prerequisite to such a claim, the plaintiff must prove that
   similarly situated individuals were treated differently.” Id. at 276 (citing




                                          15
Case: 20-40359     Document: 00516076893           Page: 16    Date Filed: 11/01/2021




                                    No. 20-40359


   Wheeler v. Miller, 168 F.3d 241, 252 (5th Cir. 1999)). The district court here
   dismissed Villarreal’s selective enforcement claim for failure to identify
   similarly situated individuals that could have been arrested, but were not. So
   we begin our analysis there.
          Defining the universe of similarly situated individuals is a “case
   specific” inquiry—one that “requires us to consider ‘the full variety of
   factors that an objectively reasonable . . . decisionmaker would have found
   relevant in making the challenged decision.’” Lindquist v. City of Pasadena,
   669 F.3d 225, 234 (5th Cir. 2012) (alteration in original) (quoting Griffin
   Indus., Inc. v. Irvin, 496 F.3d 1189, 1203 (11th Cir. 2007)). In Lindquist, we
   explained that, when a case “involves the application of an ordinance or
   statute, the plaintiff’s and comparators’ relationships with the ordinance at
   issue will generally be a relevant characteristic for purposes of the similarly-
   situated analysis.” 669 F.3d at 234. So, for example, in Beeler v. Rounsavall,
   328 F.3d 813 (5th Cir. 2003), a store alleged that it was treated differently
   than another store located nearby. Id. at 816. The court held that “the
   relevant question [was] whether the two stores were similarly situated under
   [the relevant provision of] the Code,” not whether they were geographically
   proximate. Id. at 817.
          Under Defendants’ interpretation of § 39.06(c), any journalist who
   asks a public official a question regarding nonpublic information commits a
   crime. Villarreal’s complaint sufficiently alleges that countless journalists
   have asked LPD officers all kinds of questions about nonpublic information.
   Yet they were never arrested.
          Specifically, she alleges a similarly situated group that includes: “(a)
   those who had asked for or received information from local law enforcement
   officials, and (b) persons who published truthful and publicly-accessible
   information on a newsworthy matter.” She points to “local professional




                                         16
Case: 20-40359     Document: 00516076893            Page: 17    Date Filed: 11/01/2021




                                     No. 20-40359


   newspaper journalists, local professional broadcast journalists, and citizens
   who published on matters of local public concern.” She further alleges that
   Defendants “also knew that members of the local media regularly asked for
   and received information from LPD officials relating to crime scenes and
   investigations, traffic accidents, and other LPD matters.” Finally, Villarreal
   alleges, and Defendants concede, that LPD had never before arrested any
   person under § 39.06(c).
          It is true that Villarreal did not name a specific journalist who solicited
   or received nonpublic information from the LPD in her complaint. When
   evaluating whether Villarreal survives a motion to dismiss under Rule
   12(b)(6), however, we must draw all reasonable inferences in favor of
   Villarreal. See, e.g., Woodard v. Andrus, 419 F.3d 348, 351 (5th Cir. 2005)
   (“The complaint must be liberally construed, with all reasonable inferences
   drawn in the light most favorable to the plaintiff.”).
          We have no difficulty observing that journalists commonly ask for
   nonpublic information from public officials, and that Villarreal was therefore
   entitled to make that same reasonable inference. Yet Defendants chose to
   arrest Villarreal—and only Villarreal—for violating § 39.06(c).               We
   accordingly conclude that Villarreal has sufficiently pled the existence of
   similarly situated journalists who were not arrested for violating § 39.06(c).
          The district court reached the opposite conclusion, holding that
   Villarreal “fail[ed] to allege any facts indicating that Defendants failed to
   enforce § 39.06(c) against any other person where a similar situation
   existed.” The court offered various rationales to justify its conclusion. None
   of them are plausible.
          First, the district court reiterated that the officers had “probable cause
   to arrest [her],” because they had “objectively reasonable grounds to find
   probable cause that [Villarreal] violated § 39.06(c).” But probable cause is




                                          17
Case: 20-40359      Document: 00516076893          Page: 18    Date Filed: 11/01/2021




                                    No. 20-40359


   not a bar to a selective enforcement claim. “The courts have long held that
   a selective enforcement claim may be available even where there is probable
   cause for prosecution.” Stemler v. City of Florence, 126 F.3d 856, 872 (6th
   Cir. 1997) (citing Wayte, 470 U.S. at 607; Oyler v. Boles, 368 U.S. 448, 455–
   56 (1962)). See also Bradley v. United States, 299 F.3d 197, 205 (3rd Cir. 2002)
   (“The fact that there was no Fourth Amendment violation does not mean
   that one was not discriminatorily selected for a search.”).
          Second, the district court found that local journalists were not
   similarly situated to Villarreal because she was arrested for communicating
   with Officer Goodman—and not with Jose Beza, LPD’s official spokesman.
   The district court reasoned that local journalists are similarly situated to
   Villarreal only if they too “solicited or received information from
   Goodman”—or at least from “some other unofficial or unsanctioned source
   of information within the police department”—but not if they solicited
   information from LPD’s designated spokesman. But of course, LPD has
   never claimed that it has a policy of arresting every journalist who asks
   questions about nonpublic information from LPD officials other than the
   department’s designated spokesmen. Nor is there anything in § 39.06(c) to
   justify such a distinction.
          Finally, the district court found that Villarreal’s allegations could not
   establish a discriminatory effect because “it would be equally plausible to
   infer that Defendants had never before encountered circumstances giving
   rise to potential prosecution under the statute.” That is implausible on its
   face. Defendants’ interpretation of § 39.06(c) criminalizes routine reporting.
   It is not “equally plausible” that the only journalist to ever ask questions of
   Laredo public officials was Villarreal.
          The district court accordingly erred in dismissing Villarreal’s
   selective enforcement claim for failure to identify similarly situated




                                             18
Case: 20-40359     Document: 00516076893           Page: 19   Date Filed: 11/01/2021




                                    No. 20-40359


   individuals. We of course make no comment on whether Villarreal will
   ultimately prevail on her selective enforcement claim—that is for the district
   court to decide in the first instance on remand.
                                         V.
          As for Villarreal’s remaining claims: She also brings a claim for
   conspiracy to violate her constitutional rights under § 1983. Given our
   conclusion that the district court erred in dismissing her First, Fourth, and
   Fourteenth Amendment claims, we remand her conspiracy claim as well.
          Finally, we address Villarreal’s municipal liability claim against the
   City of Laredo. “[M]unicipal liability under section 1983 requires proof of
   three elements: a policymaker; an official policy [or custom]; and a violation
   of constitutional rights whose ‘moving force’ is th[at] policy or custom.”
   Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th Cir. 2001) (quoting
   Monell v. Dep’t of Social Servs., 436 U.S. 658, 694 (1978)). The district court
   held that Villarreal failed to identify an official policy or custom made by a
   final policymaker. We agree. Although Villarreal repeatedly refers to an
   “official city policy or custom” of retaliating against her for her reporting,
   she fails to sufficiently allege either.   Villarreal does not point to any
   ordinance, statute, statement, or regulation directing city employees to
   retaliate against her. See Doe v. United States, 831 F.3d 309, 318 (5th Cir.
   2016) (noting that “[a]n official policy is usually evidenced by ‘duly
   promulgated policy statements, ordinances or regulations’”) (quoting
   Piotrowski, 237 F.3d at 579).     Nor does Villarreal sufficiently allege a
   “custom.” Although she alleges “a persistent and widespread practice of
   City officials and employees engaging in retaliatory acts against [her],” such
   a “persistent, widespread practice” must be “so common and well settled as
   to constitute a custom that fairly represents municipal policy.” Webster v.
   City of Houston, 735 F.2d 838, 841 (5th Cir. 1984) (en banc). Villarreal does




                                         19
Case: 20-40359        Document: 00516076893                Page: 20        Date Filed: 11/01/2021




                                           No. 20-40359


   not allege that city employees retaliated against, investigated, or arrested
   anyone else because of their speech. See Culbertson v. Lykos, 790 F.3d 608,
   628 (5th Cir. 2015) (holding that the plaintiffs failed to allege a “widespread
   practice” of retaliation because they “offered no evidence that similar
   retaliation had victimized others.”). We affirm the district court’s judgment
   dismissing Villarreal’s municipal liability claim against the City of Laredo. 2
                                                ***
           It is not a crime to be a journalist. As the Institute for Justice rightly
   observes, the position urged by the City of Laredo in this case is “dangerous
   to a free society,” for “[i]t assumes that the government can choose proper
   and improper channels for newsgathering—indeed, that the government can
   decide what is and is not newsworthy.” See also Jobe v. Nat’l Transp. Safety
   Bd., 1 F.4th 396, 410 (5th Cir. 2021) (Ho, J., dissenting) (“Open government
   is a founding principle of our country.”).
           We reverse the judgment of the district court dismissing Villarreal’s
   First, Fourth, and Fourteenth Amendments claims, as well as her civil
   conspiracy claims. We affirm the district court’s judgment dismissing
   Villarreal’s municipal liability claims against the City of Laredo. We remand
   the case for further proceedings consistent with this opinion.
           In issuing this decision, we acknowledge that the constitutionality of
   Texas Penal Code § 39.06(c) has been called into question in this case, but it
   does not appear that either the Plaintiff or the district court has so notified
   the Attorney General of Texas. See 28 U.S.C. § 2403(b); Fed. R. App.
   Proc. 44(b). Accordingly, it is ordered that the Clerk of this Court shall


           2
               Villarreal also appeals the district court’s denial of her request for a declaratory
   judgment on her claim against the City of Laredo. Because she fails to establish municipal
   liability, she is not entitled to a declaratory judgment.




                                                 20
Case: 20-40359        Document: 00516076893        Page: 21    Date Filed: 11/01/2021




                                    No. 20-40359


   promptly file with the Attorney General of Texas a certificate in conformity
   with 28 U.S.C. § 2403(b), and that the entry of judgment and the mandate of
   this court be withheld for a period of sixty days from the date of this opinion
   in order to afford the Attorney General an opportunity to take such steps as
   he may deem advisable. See, e.g., Thatcher v. Tennessee Gas Transmission Co.,
   180 F.2d 644, 648 n.7 (5th Cir. 1950); Bridges v. Phillips Petroleum Co., 733
   F.2d 1153, 1156 n.7 (5th Cir. 1984); Jones v. City of Lubbock, 727 F.2d 364, 372
   (5th Cir. 1984).




                                         21